Citation Nr: 0022981	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  92-15 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
conjunctivitis.  

2.  Entitlement to service connection for chronic eye 
disability, bilateral cataracts, status post-anterior uveitis 
of the left eye, and defective vision, to include as 
secondary to or aggravated by a service-connected disability.  

3.  Entitlement to service connection for the residuals of 
malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from May 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 rating decision of the 
RO, which granted service connection for bilateral 
conjunctivitis and assigned a noncompensable evaluation.  
That decision, an original rating action, also denied claims 
for secondary service connection for early bilateral 
cataracts, status-post anterior uveitis of the left eye, 
defective vision, and post-operative bilateral excision of 
pterygium, and service connection for malaria.  

In August 1994, the Board first remanded the claims on appeal 
for requested development.  The requested development was not 
completed, and upon return of the claims file to the Board, 
the matter was Remanded a second time in September 1997.  
Inexplicably -- as detailed in the following Remand -- the 
twice requested Board development has not been completed at 
the RO, as detailed in the following Board Remand.  

Additionally, in a NA Form 13055 and his response to the 
February 1996 supplemental statement of the case, the veteran 
referred to dental problems and dental treatment.  While the 
Board Remand of September 1997 initially referred this matter 
to the RO, as with the above matter, no action was taken at 
the RO.  This matter is referred to the RO for all 
appropriate and expedient development.  

Moreover, the veteran's appeal of the rating of service-
connected bilateral conjunctivitis was initiated following an 
original award.  Consequently, the rating issue on appeal is 
not the result of a claim for "increased" entitlement, 
rather one involving the propriety of the original evaluation 
assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


REMAND

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly, the United States Court of 
Veterans Appeals) (Court) specifically mandated that a Board 
Remand confers on the veteran, as a matter of law, the right 
to compliance with Board Remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. 268 
(1998).  The Court has indicated, moreover, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.  

Given those pronouncements, and the resulting need for 
additional development the Board finds that a third Board 
Remand for further development is required, even though it 
will, regrettably, further delay a decision in this matter.  
See 38 C.F.R. §§ 3.327, 19.9 (1999).  

As initially noted by the Board in its August 1994 Board 
Remand, and as repeated in its second Board Remand of 
September 1997, it is again noted that the veteran's service 
medical records may have been destroyed in a fire at the 
National Personnel Records Center (NPRC herein) in July 1973.  
However, additional records may yet exist.  The Court has 
held that the VA's duty to assist includes making a 
reasonably complete attempt to obtain copies of all military 
medical records.  See Goodwin v. Derwinski, 1 Vet. App. 419 
(1991).  While the claims file includes a few service medical 
records, the Board's August 1994 Remand requested more 
complete searches for any additional service medical records.  
The requested development has not been substantially 
completed at the RO.  

All prior NPRC service medical record searches have been 
incomplete: The NPRC has searched for records only with 
regard to the 201st Military Police Company, for 1943 to 
1945.  However, no search for 1946 records was made regarding 
the 201st, and, more importantly, the veteran was also 
stationed with the 4348th Quartermaster Service Company 
between May 1943 and March 1946, and the NPRC completed no 
such search for records regarding this duty.  Accordingly, 
the Board is not satisfied that all relevant facts have been 
properly developed to their full extent, as mandated by 
38 U.S.C.A. § 5107 (West 1991); Goodwin, Supra.  

As previously and repeatedly requested, service personnel 
records should also be obtained in an effort to identify any 
additional military bases where the veteran may have been 
stationed while serving in W.W.II.  And the above requests 
for any additional service medical records should include any 
pertinent information obtained from service personnel 
records, if any.  

The Board recognizes that in January 1998, the RO was advised 
that no additional service medical records were available 
from the Office of Surgeon General (OSG).  Additionally, 
however, if no service medical or personnel records or 
incomplete records are obtained at the RO, then service 
medical records should be reconstructed from any other 
secondary sources, other then OSG.  All developmental actions 
of the RO must be documented in detail, for use and 
consideration in the appeal.  

The Board has also repeatedly requested that the RO obtain 
copies of all additional VA treatment records, for 
consideration of the claims on appeal.  The veteran has 
indicated treatment at VA facilities from 1990 to the 
present.  However, the claims file includes only records from 
1991 to January 1994.  Moreover, statements of the veteran, 
including an April 1995 statement, indicate that he may have 
received more recent treatment at a VA facility for an eye 
disability as well as other treatment at the Central Florida 
Regional Hospital.  While the RO should advise the veteran of 
his need to obtain copies of any private treatment records, 
the RO should obtain more recent copies of any and all VA 
treatment records, including those from the Daytona Beach VA 
Medical Center, from January 1994 to the present, as well as 
from June 1990 through 1991, if not already of record.  

Additional medical development of the record is required to 
comply with the Remand request of August 1994, and of 
September 1997, as well as the duty to assist mandated by 
38 U.S.C.A. § 5107.  At that time, the Board requested that 
the veteran be examined by a certified, qualified 
ophthalmologist -- with opinions as to the etiology of any 
other eye disability found on examination, including 
cataracts, pterygium, uveitis, and defective vision.  
Although the veteran was afforded VA eye examinations in 
September 1995 and February 1998, the requested medical 
opinions were not obtained with regard to the etiology of all 
eye pathology.  Finally, these examination reports raise more 
questions that they resolve: In September 1995, while no 
conjunctivitis was presently found, pterygia was noted to be 
possibly service-related, and pterygium excision was noted as 
may be "the prime reason" for his intermittent 
conjunctivitis.  If the veteran's conjunctivitis is 
intermittent, the examiner did not note this in the body of 
the report, nor was any notation made as to the severity or 
frequency of service-connected conjunctivitis on flare-ups.  
Furthermore, the February 1998 VA examination report is 
inadequate and deficient for lack of the repeatedly requested 
medical opinions as to etiology of all eye pathology.  

The Court has found that where a medical opinion has been 
requested of a VA physician, the absence of such an opinion 
from the record may indicate a failure of the VA to carry out 
this duty to assist.  Smith v. Brown, 5 Vet. App. 335 (1993).  
Accordingly, a VA eye examination should be conducted, with a 
complete, thorough, review of the veteran's entire claims 
file--including any service medical records, secondary source 
materials, service personnel records, and post-service 
treatment records.  Definitive opinions should be stated in a 
clear and concise manner, identifying the likely etiology of 
any and all eye pathology, with reference to the evidentiary 
basis for such opinion(s).  

With regard to a new matter, while this case was pending at 
the Board, the Court held that the term "disability" as used 
in 38 U.S.C.A. § 1110 and thus, 38 C.F.R. § 3.310(a) should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition."  Allen v. Brown, 7 Vet. App. 439 
(1995); See also, Tobin v. Derwinski, 2 Vet. App. 34 (1991) 
and Leopoldo v. Brown, 4 Vet. App. 216 (1993).  

In the Board's September 1997 Board Remand, it was determined 
that the issue of service connection for the aggravation of 
non-service-connected eye disability by service-connected 
conjunctivitis is inextricably intertwined.  As previously 
requested, the RO should issue the veteran a responsive 
statement of the case on the issue of aggravation of a non-
service-connected eye disability by service-connected 
conjunctivitis, under Allen, supra, and provide him the 
opportunity to advance this appeal.  

The Board is deferring consideration of whether the service 
connection claims are well grounded pending completion of the 
development previously requested.  The claim for a 
compensable evaluation for bilateral conjunctivitis is well 
grounded as the veteran has asserted increased disability.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Jones v. 
Brown, 7 Vet. App. 134, 138 (1994).

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses and approximate dates of 
treatment of all VA care providers who 
have treated him for eye disability and 
malaria residuals from 1946 to the 
present.  

2.  Thereafter, the RO should obtain 
copies of any additional VA records dated 
from 1946 to the present, including those 
from the VA Medical Center at Daytona 
Beach, Florida, dated from June 1990 
through 1991, and from January 1994 to 
the present -- including hospital, 
surgery, eye clinic, or out-patient 
treatment records, if not already in the 
claims folder, as well as any other VA 
medical center identified by the veteran, 
dated from 1946 to the present.  

3.  The RO should, again, give written 
notice to the veteran informing him of 
his duty to submit copies of any and all 
private treatment records, including 
those from Dr. M. F. Schwartz, Central 
Florida Regional Hospital, Kemp County 
Hospital, Brooklyn Eye and Ear Hospital, 
and Long Island College Hospital, as well 
as any other private treatment.  

The RO should also inform the veteran 
that it is his duty to submit any 
additional information regarding the 
dates of his alleged inservice treatment 
and the various military bases where he 
was stationed during his service, the 
latter of which should be formally 
requested from the veteran.  

4.  The RO should also provide the 
veteran with a National Archives and 
Records Administration, Request for 
Information Needed to Reconstruct Medical 
Data, NA Form 13055, with instructions 
that the veteran fill out and return this 
form for use in reconstructing the 
veteran's service medical records from 
secondary sources other than the OSG.  

5.  Upon the completion of the above, the 
RO should contact the NPRC and obtain 
copies of the veteran's entire service 
personnel file.  These records should 
then be used in a search for copies of 
any additional service medical records 
regarding his duty at various military 
bases as identified, including both the 
201st Military Police Company and the 
4348th Quartermaster Service Company--for 
the years May 1943 to March 1946.  (Not 
merely for 1944 and 1945, and not merely 
for the 201st M.P., as with all prior 
NPRC requests.)  All leads should be 
pursued and documented for future 
reference.  

The RO's request should include a copy of 
the veteran's most recently completed and 
all previously completed NA Form 13055, 
with a request that the veteran's service 
medical records be reconstructed from all 
secondary sources, other than OSG.  
Copies of the RO's written request, the 
NA Form 13055, as well as the NPRC's 
response, should be documented and 
maintained in the VA claims file.  

6.  The veteran also should be afforded a 
VA eye examination, to determine the 
nature, approximate date of onset, 
severity, and likely etiology of any and 
all current eye pathology--including 
cataracts, uveitis, pterygiums, or 
defective vision.  All indicated tests 
and studies should be performed.  

A Copy if this Board Remand and the 
claims folder must be made available to 
the examiner for use in the study of the 
case.  The examiner should list all 
findings with reference to applicable 
rating criteria at 38 C.F.R. § 4.84a 
(1999).  

The examiner is to specifically review 
the service medical and personnel records 
and determine the medical probability 
that any eye disease or pathology is 
secondary to service-connected bilateral 
conjunctivitis.  A statement should also 
be obtained as to the medical probability 
that service-connected disability caused 
an increase in disability of non-service-
connected eye pathology.  Non-service-
connected eye pathologies must be 
specifically identified, with the reasons 
for such conclusion(s).  

7.  The RO should review the medical 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  

A determination should be made as to 
whether any other Board Remand requested 
development has been left uncompleted, 
and if so, immediate corrective action 
should be taken.  

8.  Thereafter, the RO should 
readjudicate the claims on appeal: 
Propriety of an initial (non-compensable) 
evaluation for service-connected 
bilateral conjunctivitis, as well as his 
claims of service connection for malaria 
residuals and bilateral eye disorders, to 
include specific consideration of the 
inextricably intertwined issue of 
secondary service connection, and for 
aggravation of a pre-existing eye 
disorder, as well as aggravation of any 
non-service-connected eye disability by 
service-connected disability under Allen 
v. Brown, 7 Vet. App. 439 (1995); 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
The RO should initially determine whether 
the service connection claims are well 
grounded.

The RO should specifically address 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent 
not previously cited, and address all 
issues and concerns that are noted in 
this and prior REMANDS.  

9.  If a decision, in whole or in part, 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case 
(SSOC), with an opportunity to respond 
thereto.  Evidence recently submitted and 
not previously considered must be 
reviewed and cited in the SSOC.  

Thereafter, if indicated, the case should be returned to the 
Board for appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  No action 
is required on the veteran's part until further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO: 
That is, this claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


